Pezman, J. During the months of February, March, April, May, and June, 1963 claimant, Kenneth M. Pitcher, incurred certain expenses for travel in the course of his duties as an employee of the Illinois Public Aid Commission. Because of the lapse of the appropriation from which said expenses could have been paid, claimant has now filed his claim in this Court for reimbursement. A written stipulation was entered into between claimant and respondent, by their respective attorneys, which in part is as follows: "The report of the Illinois Department of Public Aid to the Illinois Attorney General, dated April 6, 1965, (a copy of which is attached hereto, marked exhibit A, and, by this reference, incorporated herein and made a part hereof) shall be admitted into evidence in this proceeding without objection by either party. "Neither party objects to the entry of an order in favor of claimant and against respondent in the sum of $1,720.57.” The report of the Department of Public Aid, signed by Gershom Hurwitz, Assistant to the Director, which is referred to in the said stipulation, acknowledges that the expenses were incurred by claimant in the performance of his duties for the Illinois Public Aid Commission, and states that they were not paid by the Department of Public Aid for tire reason that the travel vouchers were not presented, scheduled, and processed until after the appropriation from which payment could have been made had lapsed. This Court has held in previous decisions that where the evidence shows that the only reason the claim was not paid was due to the fact that, prior to the time that a statement was presented, the appropriation lapsed, an award will be made. Ray S. Thompson, Claimant, vs. State of Illinois, Respondent, 24 C.C.R. 487. Claimant, Kenneth M. Pitcher, is, therefore, hereby awarded the sum of $1,720.57.